Citation Nr: 9911264	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97 - 25 736	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for cervical and thoracic 
spine disabilities on a direct basis.  

Entitlement to service connection for cervical, thoracic, 
and lumbar spine disabilities, claimed as secondary to 
service-connected bilateral scalenus-anticus syndrome of 
the upper extremities.

Whether new and material evidence has been submitted to 
reopen a claim of direct service connection for a lumbar 
disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967, including service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October and 
December 1994 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to direct 
service connection for a lumbar disability is addressed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Disability of the cervical spine, including arthritis 
or herniation of the C5-6 intervertebral disc, was not 
shown during active service, on service separation 
examination, during the initial postservice year, or at any 
time prior to March 1989, more than 22 years after final 
service separation.  

3.  Disability of the thoracic spine, including left 
lateral scoliosis or arthritis, was not shown during active 
service, on service separation examination, during the 
initial postservice year, or at any time prior to January 
1991, more than 24 years after final service separation.  

4.  The claims for service connection for a cervical spine 
disability, for a thoracic spine disability, and for a 
lumbar spine disability as secondary to service-connected 
bilateral scalenus-anticus syndrome of the upper 
extremities is not plausible.


CONCLUSIONS OF LAW

1.  A cervical spine disability, including arthritis or a 
herniated C5-6 intervertebral disc, was not incurred or 
aggravated during active service, and the service-
incurrence of arthritis may not be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303, 3.304(d), 3.307. 3.309 (1998)

2.  A thoracic spine disability, including arthritis or 
left lateral scoliosis, was not incurred or aggravated 
during active service, and the service-incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107(a) (West 1991);  38 C.F.R. §§ 3.303, 
3.304(d), 3.307. 3.309

3.  The claims for service connection for a cervical spine 
disability, for a thoracic spine disability, and for a 
lumbar spine disability as secondary to service-connected 
bilateral scalenus-anticus syndrome of the upper 
extremities are not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disability or a 
Thoracic Spine Disability on a Direct Basis

The Board finds that the appellant's claims for service 
connection for a cervical spine disability and for a 
thoracic spine disability on a direct basis are plausible 
and are thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  We further find that 
the facts relevant to those issues have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of those claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran; that 
he has been afforded personal hearings at the RO; and that 
he has undergone comprehensive private and VA orthopedic, 
neurologic, magnetic resonance imaging, electrodiagnostic, 
and radiographic examinations in connection with his 
claims.  On appellate review, the Board sees no areas in 
which further development might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable 
degree within the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut this presumption.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

In addition, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology 
after service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of  38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The medical record in this case contains no evidence of 
incurrence or aggravation of a cervical or thoracic spine 
disability in service in the form of medical evidence or 
satisfactory lay evidence.  The veteran's service entrance 
examination shows that no cervical or thoracic spine 
disability was noted at service entry.  The veteran's 
service medical records are silent for complaint, 
treatment, findings, or diagnosis of any injury or 
abnormality of the cervical or thoracic spine during active 
service.  Chest X-rays performed in September 1963, in 
December 1963, in August 1966, and in August 1967 disclosed 
no scoliosis or other abnormality of the spine.  A report 
of medical examination of the veteran at Camp Lejeune in 
August 1966, after his return from Vietnam, disclosed no 
abnormalities of the neck, spine or musculoskeletal system.  
When seen in January and February 1967 for complaints of 
bilateral shoulder and hip pain, the veteran denied any 
history of trauma.  An orthopedic consultation in February 
1967 noted that the veteran had no history of injury, no 
cervical symptoms, and no findings on examination.  His 
service separation examination, dated in August 1967, 
disclosed that his neck, spine and musculoskeletal system 
were normal.  

The veteran's original claim for VA disability compensation 
benefits, received in September 1967, made no mention of 
any disability involving the cervical or thoracic spine.  A 
September 1967 VA outpatient clinic entry by A. M. Garling, 
MD, an orthopedist, cited the veteran's statement that he 
"had been told" that his shoulder pain was arthritis, and 
the veteran was referred for examination to rule out a 
cervical spine problem.  A report of VA orthopedic and 
radiological examination, conducted by Dr. Garling in 
December 1967, shows that the veteran attributed his 
shoulder pain to wearing a radio while in service.  
Examination disclosed that the veteran's posture was 
normal; that no abnormalities of the cervical or thoracic 
spine were found; that a chest X-ray revealed no evidence 
of thoracic scoliosis or other abnormality; and that an X-
ray of the cervical spine was negative.  

Additional VA orthopedic examinations conducted in December 
1968, in January 1970, and in May 1988 disclosed that the 
veteran again attributed his inservice shoulder complaints 
to carrying a radio, and reported no history of inservice 
trauma.  Examination of the cervical spine revealed no 
motor, sensory or reflex deficits, and no limitation of 
motion or other functional impairment, and X-rays studies 
of the cervical spine dated in September 1967, December 
1968, and January 1970 revealed no cervical ribs, no 
narrowing of the disc interspaces or neuroforamina, no 
cervical rib foraminal compressions, no evidence of 
arthritis, and no other bony abnormalities.  The May 1988 
examination report showed that there was no abnormal 
curvature of the cervical or thoracic spine, and X-rays 
studies of the cervical spine dated in May 1988 revealed 
that the intervertebral discs were normal, and there were 
no bony abnormalities.  No clinical diagnosis of a neck or 
back disability was provided.  

In a March 1989 letter, the veteran specifically denied 
that any current back injury was connected to service, but 
contended that such was caused by his service-connected 
bilateral scalenus-anticus syndrome of the upper 
extremities.  While the veteran's assertions must generally 
be considered as credible for purposes of establishing a 
well-grounded claim, the Court has held that a lay person, 
such as the veteran, is not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit, at 93;  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such lay 
testimony is not competent, it cannot be probative. 

Based upon the foregoing, the Board finds that service 
connection for a cervical spine disability, including a 
herniated disc at C5-6 and arthritis, was not incurred in 
or aggravated during active service.  The Board further 
finds that service connection for a thoracic spine 
disability, including left lateral scoliosis from T6 to C3 
or arthritis, was not incurred in or aggravated during 
active service.  Accordingly, service connection for a 
cervical spine disability and a thoracic spine disability 
is denied.  

Service Connection for a Cervical Spine Disability, for a 
Thoracic Spine Disability, and for a Lumbar Spine 
Disability as Secondary to Service-Connected Bilateral 
Scalenus-Anticus Syndrome of the Upper Extremities

As a preliminary matter, the Board must determine whether 
the veteran has submitted evidence of well-grounded claims 
of entitlement to service connection for cervical, thoracic 
and lumbar spine disabilities as secondary to service-
connected bilateral scalenus-anticus syndrome of the upper 
extremities.  If he has not, his appeal must fail, and VA 
is not obligated to assist him in the development of the 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well-grounded claim as a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 
91, 93 (1993).  

For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claims of entitlement to service 
connection for cervical, thoracic and lumbar spine 
disabilities as secondary to service-connected bilateral 
scalenus-anticus syndrome of the upper extremities are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form 
of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence; 
together with (3) evidence of a nexus between the inservice 
injury or disease and the current disability in the form of 
medical evidence.  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  
In this case, the requirement of item (1) is satisfied as 
to the issues of secondary service-connection for cervical, 
thoracic, and lumbar spine disabilities because the record 
shows that magnetic resonance imaging (MRI) in March 1989 
disclosed a small disc herniation at C5-6, and a 
chiropractor reported foraminal encroachment of the lower 
cervical spine, cervicobrachial syndrome, and cervical 
neuritis with radicular neuralgia in February 1991.  The 
record further shows that a chiropractor diagnosed a left 
lateral scoliosis extending from T6 to C3, eburnation of 
the upper thoracic vertebral end plates, and a thoracic 
disc displacement in January and February 1991.  A private 
physician, Dr. Chuman, diagnosed lumbar spondylosis with 
radiation into the lower extremity in August 1991.  

However, the requirement of item (2) is not satisfied as to 
the issues of secondary service-connection for cervical, 
thoracic, and lumbar spine disabilities because the record 
contains no evidence of incurrence or aggravation of a 
cervical, thoracic or lumbar spine disability in service in 
the form of medical evidence or satisfactory lay evidence.  
Again, the Board notes that the records are silent for 
complaint, treatment, findings or diagnosis of a cervical, 
thoracic or lumbar spine disability at service entry; 
during active service; on medical examination of the 
veteran at Camp Lejeune in August 1966, after his return 
from Vietnam; on service separation examination in 
September 1967; during the initial postservice year; or at 
any time prior to 20 years after final service separation.  

Further, reports of VA orthopedic examinations conducted in 
December 1967, in December 1968, in January 1970, and in 
May 1988 disclosed that the veteran's posture was normal; 
that no abnormalities of the cervical or thoracic spine 
were found; that a chest X-ray revealed no evidence of 
thoracic scoliosis or other spinal abnormality; and that an 
X-ray of the cervical spine was negative.  Further, the 
Board notes that the first medical evidence of a low back 
complaint is dated in July 1976, and that a subsequent X-
ray of the lumbar spine in September 1976 was negative.  
Based upon the foregoing, the Board finds that the 
requirements of item (2) are not met.  

The Board further finds that the requirements of item (3) 
are not met with respect to the issue of entitlement to 
service connection for cervical, thoracic or lumbar spine 
disabilities, claimed as secondary to service-connected 
bilateral scalenus-anticus syndrome of the upper 
extremities.  While the veteran has contended that his 
current cervical, thoracic and lumbar disabilities are the 
result of his service-connected bilateral scalenus-anticus 
syndrome of the upper extremities, the Board's review of 
the entire record discloses no competent medical evidence 
or opinion which links or relates the veteran's current 
cervical, thoracic or lumbar spine disabilities to his 
service-connected bilateral scalenus-anticus syndrome of 
the upper extremities.  The Board notes, in particular, 
that while the veteran has contended that his current 
lumbar disability, including lumbar spondylosis, is the 
result of his shoulder giving way due to service-connected 
disability while he was carrying a heavy bag of cement, 
causing him extreme back pain when he attempted to catch 
the falling bag, there is no competent medical evidence 
which reflects that happening or injury, no competent 
medical evidence that attributes the happening of that 
incident to the veteran's service-connected disability, and 
no competent medical evidence which links or relates any 
current disability of the cervical, thoracic or lumbar 
spine to any such incident.  

While the veteran's assertions must generally be regarded 
as credible for purposes of determining whether a well-
grounded claim has been submitted, the Court has held that 
a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by 
relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.  In the absence of competent medical evidence which 
links or relates the veteran's current cervical, thoracic 
or lumbar spine disabilities to his service-connected 
bilateral scalenus-anticus syndrome of the upper 
extremities, those claims must be denied as not well 
grounded.  

The nexus requirements of item (3) may also be met where 
evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition 
as to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded or reopened on the basis 
of  38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, cervical, thoracic or lumbar spine 
disability, including arthritis, was not shown by competent 
medical evidence during service or during any applicable 
presumptive period, continuity of symptomatology has not 
been demonstrated, and there is no competent medical 
evidence or opinion linking or relating the current a 
cervical, thoracic or lumbar spine disabilities to any 
inservice symptomatology or to a service-connected 
disability.  

The submission of a well-grounded claim is a prerequisite 
to invoking the VA's duty to assist.  As the veteran has 
not presented a well-grounded claim for service connection 
for service connection for a cervical, thoracic or lumbar 
spine disabilities, claimed as secondary to service-
connected bilateral scalenus-anticus syndrome of the upper 
extremities, the duty to assist the veteran does not arise.  
See Slater v. Brown,  9 Vet. App. 240 (1996);  Franzen v. 
Brown,  9 Vet. App. 
235 (1996).  The United States Court of Appeals for the 
Federal Circuit has held that only a person who has 
submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 
126 F.3d 1464, 1468-69 (1997).

In the absence of evidence of well-grounded claims for 
service connection for cervical, thoracic or lumbar spine 
disabilities, claimed as secondary to service-connected 
bilateral scalenus-anticus syndrome of the upper 
extremities, those claims are denied. 

The Court has held that VA has no statutory duty to assist 
a veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may 
render his claims well grounded by submitting competent 
medical evidence linking or relating the veteran's 
cervical, thoracic or lumbar spine disabilities to his 
service-connected bilateral scalenus-anticus syndrome of 
the upper extremities.  Robinette v. Brown,  8 Vet. 
App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for cervical, thoracic or 
lumbar spine disabilities, claimed as secondary to service-
connected bilateral scalenus-anticus syndrome of the upper 
extremities, on a ground different from that of the RO, 
that is, on the basis of whether the veteran's claims for 
secondary service connection for those disabilities are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by this 
decision.  In assuming that the claims were well grounded, 
the RO accorded the veteran's secondary service connection 
claims greater consideration than was warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims for service 
connection for cervical, thoracic or lumbar spine 
disabilities, claimed as secondary to service-connected 
bilateral scalenus-anticus syndrome of 
the upper extremities, are well grounded would be pointless 
and, in light of the legal authority cited above, would not 
result in a determination favorable to the appellant.  
VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 
(1992).


ORDER

Service connection for a cervical spine disability, 
including a herniated disc at C5-6 and arthritis, is 
denied.

Service connection for a thoracic spine disability, 
including a left lateral scoliosis and arthritis, is 
denied.

Evidence of well-grounded claims for service connection for 
cervical, thoracic or lumbar spine disabilities as 
secondary to a service-connected bilateral scalenus-anticus 
syndrome of the upper extremities not having been 
submitted, the claims are denied.  


REMAND

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
lumbar disability on a direct basis is not ready for final 
appellate review by the Board.  

The record shows that service connection for a back 
disability was denied by rating decision of February 1989.  
In the absence of an appeal, that decision became final 
after one year.  In January 1991, the veteran undertook to 
reopen his claim for a back disability, including lumbar 
spondylosis, by submitting additional evidence.  He offered 
testimony in support of that claim in August 1991.  The 
newly-raised claim for direct service connection for a 
lumbar 
disability was denied in October 1994 on the grounds that 
new and material evidence had not been submitted to reopen 
that claim. 

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a 
claim under the provisions of  38 U.S.C.A. § 5108 (West 
1991), consideration must be given to all of the evidence 
submitted since the last final disallowance of the claim.  
However, in the recent decision in  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Court expressly rejected 
the standard for determining whether new and material 
evidence had been submitted, as set forth in  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and held that the 
regulatory standard set forth in  38 C.F.R. § 3.156(a) 
(1998) was the only correct standard. 

The cited regulation provides that:

New and material evidence means 
evidence which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits 
would be changed.  The cited decision in  Hodge, id., 
invalidated the standard for new and material evidence 
under Colvin and its progeny, and the case must be remanded 
to permit the RO to adjudicate the new-and-material claim 
under  38 C.F.R. § 3.156(a) (1998).  Finally, for the 
purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to 
be presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  
No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by 
this Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

Based upon the foregoing, the issue of whether new and 
material evidence has been submitted to reopen a claim for 
direct service connection for a lumbar disability, 
including lumbar spondylosis, is Remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his lumbar 
disability, including lumbar 
spondylosis, since August 1991.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  Thereafter, the RO should 
readjudicate the issue of whether new 
and material evidence has been 
submitted to reopen the veteran's claim 
for entitlement to service connection 
for a lumbar disability, including 
lumbar spondylosis, under the 
provisions of  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1998); 
and in accordance with the decision of 
the Federal Circuit Court in  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of 
disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided 
an opportunity to respond.  The appellant should be advised 
of the requirements to initiate and perfect an appeal on 
any issue addressed in the Supplemental Statement of the 
Case which is not currently on appeal.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals





